BROWN, J.
(dissenting).
It seems to me the majority give entirely too much effect to the proceedings in the government land department on defendant’s application to make homestead entry of the land in question. Such proceedings were not brought to determine plaintiff’s title, —its title had already vested, — but to determine the asserted homestead right of defendant. Under what statute or principle of law does such a proceeding suspend the running of the statute of limitations as to plaintiff’s right to bring ejectment for the land, to which the majority must concede it had title? Suppose the maker of a promissory note should bring an action to cancel the same for fraud, or to recover possession thereof on the ground that it was never delivered, would the pendency of such an action suspend the holder’s right of action on the note? Clearly not. Notwithstanding such an action were brought, the statute of limitations would continue to run against the owner of the note, and his right of action would be barred after the lapse of the statutory period of six years. Yet this decision establishes a rule to the contrary. I am unable to concur in that view of the law.